Citation Nr: 0805828	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected right plantar fasciitis, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to May 2000.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in March 2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
lumbosacral strain is manifested by limitation of motion to, 
at most, 75 degrees of forward flexion, 30 degrees of 
extension, 30 degrees of right and left lateral flexion, and 
30 degrees of right and left rotation.

2.  The medical evidence of record shows that the veteran's 
right plantar fasciitis is manifested by pain along the 
medial arch, medial plantar aspect, and second and third 
metatarsal heads.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected right plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in March 2004 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in March 2006, April 2007, and August 2007, 
after which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations were 
provided to the veteran in connection with his claims.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  While the veteran was not provided 
with a letter notifying him of the criteria that must be 
satisfied for entitlement to an increased evaluation, the 
full text of the relevant diagnostic codes was provided to 
the veteran in a May 2005 statement of the case and a 
September 2007 supplemental statement of the case.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Accordingly, the Board finds that the veteran was 
supplied with information sufficient for a reasonable person 
to understand what evidence was needed.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Lumbosacral Strain

Service connection for chronic lumbosacral strain was granted 
by a December 2000 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, effective May 20, 2000.  A subsequent June 2004 
rating decision continued the 10 percent evaluation under the 
revised provisions for rating lumbosacral strain, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

In a March 2004 VA joints examination report, the veteran 
complained of pain in the mid lumbar region, without 
radiculopathy.  He stated that he had difficulty "performing 
heavy activity such as running or performing athletics like 
basketball."  On physical examination, the veteran walked 
with a normal gait.  On range of motion testing of the lumbar 
spine, the veteran had forward flexion to 75 degrees, limited 
by pain and stiffness at 75 degrees, extension to 30 degrees 
with discomfort at 30 degrees, right and left lateral flexion 
to 35 degrees without pain, and right and left rotation to 40 
degrees without pain.  The impression was mild lumbosacral 
strain with a normal x-ray.

A May 2007 VA medical examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of increased low back pain since March 2004.  He 
denied having incapacitating episodes, radiculopathy, and 
neurological symptoms.  On physical examination, the veteran 
walked with a normal gait.  On range of motion testing of the 
lumbar spine, the veteran had forward flexion to 90 degrees 
with minimal discomfort at 90 degrees, extension to 30 
degrees without pain, right and left lateral flexion to 30 
degrees with pain on the right sided motion at 30 degrees, 
and right and left rotation to 30 degrees with minimal 
discomfort at 30 degrees.  On peripheral nerve examination, 
there were no abnormalities.  The examiner stated that in 
regards to the veteran's back, there was no additional 
functional impairment secondary to weakness, fatigability, 
incoordination, or flare-ups.  The veteran did not use any 
assistive device, had no incapacitating episodes, had no 
radiation of pain, had no neurological findings, and there 
was no impact on his usual occupation or activities of daily 
living.  X-ray examination of the veteran's lumbar spine 
showed some very mild facet joint sclerosis.  The impression 
was mild lumbosacral strain with minimal residuals.

The veteran's service-connected lumbosacral strain is rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  A 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

A rating in excess of 10 percent is not warranted for the 
veteran's lumbosacral strain.  The medical evidence of record 
shows that the veteran's lumbosacral strain is manifested by 
limitation of motion to, at most, 75 degrees of forward 
flexion, 30 degrees of extension, 30 degrees of right and 
left lateral flexion, and 30 degrees of right and left 
rotation.  There is no medical evidence of record that the 
veteran's thoracolumbar spine has ever been limited to 60 
degrees or less of forward flexion or to a combined range of 
motion of 120 degrees or less.  Furthermore, there is no 
medical evidence that the veteran has ever had muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  

Furthermore, the veteran's lumbosacral strain cannot be rated 
under Diagnostic Code 5243 as the medical evidence of record 
does not show that the veteran has a current diagnosis of 
intervertebral disc syndrome or manifestations thereof, to 
include radiculopathy or incapacitating episodes as a result 
thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The veteran has reported low back pain on use, a contention 
which is substantiated by the evidence of record.  However, 
the medical evidence of record does not show that this 
results in the veteran's lumbar spine additionally limited in 
range of motion by pain.  Pain has already been taken into 
account by the limitation of motion described in both the 
March 2004 VA joints examination report and the May 2007 VA 
medical examination report.  Accordingly, there is no medical 
evidence of record that the veteran currently experiences 
pain which causes additional limitation of motion beyond that 
contemplated by the assigned evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  As such, a rating in excess of 10 percent is not 
warranted for the veteran's lumbosacral strain.

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2007).  Marked interference of employment 
has not been shown and there is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for his service-connected lumbosacral strain, 
and the reported manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  
Accordingly, referral for an extraschedular evaluation is not 
warranted for the veteran's service-connected lumbosacral 
strain.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of 10 percent for his service-connected lumbosacral 
strain at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

Right Plantar Fasciitis

Service connection for right plantar fasciitis was granted by 
a December 2000 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5284, effective May 20, 2000.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that an unlisted musculoskeletal disorder, under 
Diagnostic Code 5299, was the service-connected disorder, and 
other foot injuries, under Diagnostic Code 5284, was a 
residual condition.  See Id. (unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99").  Subsequently, a June 
2004 rating decision assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284, effective 
January 21, 2004.

In a March 2004 VA joints examination report, the veteran 
complained of right foot pain, greater in the morning than at 
night.  He stated that he felt like he was walking on the 
outer part of his foot due to pain on the inner part.  He 
complained of pain after significant walking.  On physical 
examination, the veteran had a normal gait and was able to 
toe and heel raise.  On examination of the veteran's right 
foot, there was significant tenderness to palpation along the 
medial aspect of the arch near the heel.  There was no 
evidence of any talus or significant equinus contracture of 
the right ankle.  All ranges of motion were normal and 
without pain.  The impression was plantar fasciitis of the 
right foot with x-rays within normal limits.

A May 2007 VA medical examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of pain along the medial aspect of his foot and 
along the second metatarsal head region.  He stated that he 
believed this was secondary to the way he walked.  The 
veteran stated that he bought off-the-shelf shoe inserts, but 
did not require any podiatry treatment.  On physical 
examination, the veteran had a normal gait and was able to 
toe and heel raise.  On examination of the veteran's right 
foot, there was no evidence of acquired flatfoot, weak foot, 
claw foot, Morton's disease, hallux valgus, hallux rigidus, 
hammer toe, malunion or nonunion of the tarsal or metatarsal 
bones.  There was tenderness to palpation along the medial 
arch and along the medial plantar aspect of the foot.  There 
was also some mild tenderness to palpation along the 
metatarsal heads, along the second and third metatarsal 
region consistent with the metatarsalgia secondary to the 
veteran's plantar fasciitis.  No other abnormalities were 
noted and the examiner stated that the disorder had no effect 
on the veteran's usual occupation.  On x-ray examination, the 
veteran's right foot was within normal limits.  The 
impression was right foot plantar fasciitis with additional 
right foot metatarsalgia secondary to the plantar fasciitis.

Under Diagnostic Code 5284, residuals of other foot injuries 
warrant a 10 percent evaluation when they are moderate in 
degree.  A 20 percent evaluation is warranted when they are 
moderately severe in degree.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).

A rating in excess of 10 percent is not warranted for the 
veteran's right plantar fasciitis.  The medical evidence of 
record shows that the veteran's right plantar fasciitis is 
manifested by pain along the medial arch, medial plantar 
aspect, and second and third metatarsal heads.  As the 
medical evidence of record shows that the veteran's right 
plantar fasciitis symptoms have been limited to pain alone, 
without further objective manifestations, the veteran's right 
plantar fasciitis is best characterized as, at most, moderate 
in degree.

The veteran has reported right foot pain on use, a contention 
which is substantiated by the evidence of record.  However, 
the medical evidence of record does not show that the 
veteran's right for has ever been limited in range of motion 
at any time.  Accordingly, there is no medical evidence of 
record that the veteran currently experiences pain which 
causes additional limitation of motion beyond that 
contemplated by the assigned evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  As such, a 
rating in excess of 10 percent is not warranted for the 
veteran's right plantar fasciitis.

As for other provisions under the Schedule, there is no 
medical evidence that the veteran has flatfoot, weak foot, 
claw foot, Morton's disease, hallux, valgus, hallux rigidus, 
hammer toe, or malunion or nonunion of the tarsal or 
metatarsal bones.  Accordingly, an evaluation in excess of 10 
percent is not warranted under the Diagnostic Codes 
corresponding to these symptoms.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 
and 5283 (2007).

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b).  Marked interference of employment has not 
been shown and there is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for his service-connected right plantar 
fasciitis, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected right plantar fasciitis.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of 10 percent for his service-connected right plantar 
fasciitis at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.

An evaluation in excess of 10 percent for right plantar 
fasciitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


